Case: 2:21-mj-00040-CMV Doc #: 1 Filed: 01/25/21 Page: 1 of 4 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

 

 

 

United States of America )
v. } :
Ryan S. Moore Case No. eal= ryt
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 25th, 2021 —__siin the county of Franklin in the
Southem Districtof Ohio , the defendant(s) violated:
Code Section Offense Description
21 USC Section 846 Conspiracy to possess with intent to distribute over 500 grams of a mixture or

substance containing a detectable amount of Methamphetamine

This criminal complaint is based on these facts:

See attached affidavit, which is incorporated by reference.

&@ Continued on the attached sheet.

2A Z.b2424~~ TPO

/ Complainant's signature

Sworn to before me and signed in my presence.

City and state: Columbus, Ohio mf Chelsey M. Vascura, U.S. Ma j

 

 
Case: 2:21-mj-00040-CMV Doc #: 1 Filed: 01/25/21 Page: 2 of 4 PAGEID #: 2

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Phillip L. Miller, (hereafter referred to as affiant) being duly sworn depose and state:

INTRODUCTION

1. lama Police Officer and Detective with the Columbus Division of Police,

assigned full-time as a Task Force Officer (TFO) with the Drug Enforcement
Administration (DEA), Columbus District Office. As such, I am an “investigative or law
enforcement officer” of the United States within the meaning of Title 18 U.S.C.§ 2510(7),
that is, an officer of the United States empowered by law to conduct criminal investigations
and make arrests for offenses enumerated in Title 18 U.S.C.§ 2516. Your affiant has been
employed by the Columbus Division of Police as a “Law Enforcement Officer,” as defined
in the Ohio Revised Code Section 2901.01, since July, 2002. Your affiant is empowered to

investigate, to make arrests with or without warrants and to execute search warrants under

the authority of Title 21 U.S.C. § 878 and the Ohio Revised Code.

(a)

(b)

(c)

(d)

Prior to being assigned to the DEA Task Force, your affiant was assigned to the
Columbus Division of Police, Patrol Unit from July 2003 to October 2018 then to the
Detective Bureau between October 2018 and January 2019.

I graduated from the Columbus Division of Police Academy located in Columbus,
Ohio in January 2003. I received approximately 6 months of specialized police training
including but not limited to: search and seizure, investigative techniques, testifying in
court, evidence collection, interview and interrogation, and controlled substance
identification.

During the course of my law enforcement career, | have had experience in debriefing
defendants and interviewing participating witnesses, cooperating individuals and other
persons who have personal knowledge and experience regarding narcotics related
investigations.

As a DEA TFO and police officer, I have participated in the execution of search
warrants at the residences and businesses of narcotics traffickers, safe houses, crack
houses, and have participated in numerous arrests for drug related offenses. I have
drafted numerous search warrants.

As a DEA TFO, | have participated in investigations targeting individuals and
organizations trafficking heroin, cocaine, cocaine base (“crack”), marijuana,
methamphetamine and other controlled substances as defined in 21 U.S.C. § 801.
Case: 2:21-mj-00040-CMV Doc #: 1 Filed: 01/25/21 Page: 3 of 4 PAGEID #: 3

(e) Since becoming a Task Force Officer with the DEA, I have completed the following
training; Task Force Officer School (September 2019) and the Ohio State Highway
Patrol Interdiction class (October 2019).

The information set forth in this affidavit comes from your affiant’s personal involvement
in this investigation, as well as information provided to your affiant by other law enforcement
officers. This affidavit is intended to show only that there is sufficient probable cause for the
requested criminal complaint and does not set forth all of my knowledge about this investigation.

PROBABLE CAUSE

1. Since November 2019, DEA Columbus has been investigating the drug trafficking
activities of Ryan MOORE. MOORE has been identified as a large-scale distributor of
methamphetamine and fentanyl in the Columbus, Ohio area. Your affiant, or other investigators
assigned to this case, have interviewed four confidential sources (CSs) regarding MOORE. The
CSs’ information has been corroborated by your affiant, or other investigators assigned to this
case. This corroboration was achieved through a combination of physical surveillance, various
arrests, search warrants, administrative subpoenas and various other sources.

2. In March 2020 and April 2020 investigators conducted a federal search warrant and a
consent search at 63 and 63 4 East Dodridge Street, Columbus, Ohio 43202. The searches
resulted in the seizure of approximately 2436 gross grams of suspected methamphetamine, 6
empty pound to kilogram size wrappers with suspected methamphetamine on them,
approximately 736 gross grams of suspected cocaine, | empty kilogram wrapper with suspected
cocaine on it, approximately 372 gross grams of suspected crack cocaine approximately. 1206
gross grams of suspected fentanyl, approximately 37 gross grams of suspected heroin and 7
firearms. Also present in the residence were vacuum sealers, vacuum seal bags, scales and
multiple glass pipes with suspected methamphetamine residue on them.

3. Following the searches of 63 and 63 % East Dodridge Street investigators obtained
multiple CSs who stated the following about MOORE:

4, The CSs stated that MOORE was a large-scale methamphetamine. One of the CSs
stated that he/she had sold MOORE methamphetamine on multiple occasions totaling well over
15,000 grams of methamphetamine. Another one of the CSs stated that he/she had also sold
MOORE methamphetamine on multiple occasions. Two of the CSs stated they had purchased
methamphetamine from MOORE on multiple occasions.

5. Your affiant further analyzed some of the CSs phones and found multiple
conversations that confirmed the above mentioned sales and purchases of narcotics by the CSs to
MOORE and MOORE to the CSs.
Case: 2:21-mj-00040-CMV Doc #: 1 Filed: 01/25/21 Page: 4 of 4 PAGEID #: 4

6. Your affiant believes MOORE has been receiving and distributing large amounts of
narcotics in Columbus, Ohio and surrounding areas.

7. Based upon my training, experience and my review of the evidence gathered by agents
and other investigators assigned to this investigation, there is probable cause to believe Ryan
MOORE and others have violated 21 U.S.C 846, conspiracy to possess with intent to distribute
over 500 grams of methamphetamine. This affidavit is in support of a request for the issuance of
a Federal complaint and arrest warrant for Ryan MOORE.

SPARES, C227 FO
Phillip L7 Miller

Task Force Officer
Drug Enforcement Administration

Subscribed and sworn before me this 25" day of January, 2021.

KIA)

Honorable Chelsey M. Vascura
United States Magistrate Judge
Southern District of Ohio
